826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alex F. YOUNG, Plaintiff-Appellant,v.Russell S. McDANIEL, Bremer Ehrler, Jefferson County FiscalCourt, Jefferson County Police Merit Board, andUnknown Defendants, Defendants-Appellees.
No. 86-6268.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff, a former member of the Ku Klux Klan, was terminated from the Jefferson County, Kentucky, Police Department for, among other things, distributing "hate" literature abusive to black and Jewish persons to individuals who knew plaintiff as a police officer.  Plaintiff appealed his termination to the Jefferson County Police Merit Board and raised a first amendment issue.  A full due process hearing was held and his termination was affirmed.  Plaintiff then filed a complaint with the Jefferson Circuit Court alleging violations of the first and fourteenth amendments.  The record indicates that, upon plaintiff's own motion, the circuit court later dismissed plaintiff's action with prejudice, which is a judgment on the merits for purposes of res judicata.   See Polk v. Wimsatt, 689 S.W.2d 363, 364 (Ky.Ct.App.1985).  On that same day plaintiff filed his complaint in the district court alleging violations of the first and fourteenth amendments and adding two new defendants.  The district court dismissed plaintiff's action, upon defendants' motion, and plaintiff appealed.


4
Pursuant to the doctrines of res judicata and collateral estoppel and 28 U.S.C. Sec. 1738, as set forth in the district court opinion, we hereby affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation